   Case 6:20-cv-00004-RSB-BKE Document 42 Filed 08/28/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 RUSSELL GAITHER,

                Plaintiff,                       CIVIL ACTION NO.: 6:20-cv-4

        v.                                       APPEAL NO.: 20-12573-J

 BOBBITT.,

                Defendants.


                                         ORDER

       The appeal in the above-styled action having been dismissed by the United States Court of

Appeals for the Eleventh Circuit,

       IT IS HEREBY ORDERED that the Mandate of the United States Court of Appeals is

made the order of this Court.



                       SO ORDERED this 28th day of August, 2020.




                                    R. STAN BAKER
                                    UNITED STATES DISTRICT JUDGE
                                    SOUTHERN DISTRICT OF GEORGIA
